Military pay; retired pay (disability); arbitrary action of correction board; limitation of actions. — This case came before the court on defendant’s motion for summary judgment. Upon consideration thereof, together with the opposition thereto and oral argument of counsel, the court, on April 13, 1962, concluded, on the basis of Lipp v. United States, 157 Ct. Cl. 197, cert. denied, 373 U.S. 932, that plaintiff’s alleged claim is barred by the statute of limitations, 28 U.S.C. § 2501, and ordered that the petition be dismissed. On November 7, 1962, the court granted plaintiff’s motion to reconsider and set aside the order of April 13, 1962, and ordered that the said order of dismissal be vacated and the case remanded to the general docket and placed for oral argument on the appropriate calendar.